                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION


REBECCA SNIPES,                                      )
                                                     )
                        Plaintiff,                   )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:20-CV-88-BO
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that after considering the evidence as a
whole, the court finds that it is not based on substantial evidence, and that a remand for
reconsideration of the ability of the plaintiff to perform light work should be allowed. As such,
the court remands this case for further consideration of whether the RFC in this case is light or
sedentary work. An opinion can be forthcoming after a review of the administrative proceedings.


This Judgment Filed and Entered on September 16, 2021, and Copies To:
Eddy Pierre Pierre                                   (via CM/ECF electronic notification)
Joel Jerome Humphries                                (via CM/ECF electronic notification)
Wanda D. Mason                                       (via CM/ECF electronic notification)
Amanda B. Gilman                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
September 16, 2021                           (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 7:20-cv-00088-BO Document 29 Filed 09/16/21 Page 1 of 1
